OPINION OF THE COURT
Per Curiam.
By affidavit dated March 9, 2004, the respondent submitted an affidavit of resignation in which he acknowledged that the Grievance Committee was conducting an investigation into allegations that he converted his clients’ funds. He acknowledges that he could not defend himself on the merits against charges predicated upon the misconduct under investigation.
On August 25, 2004, the respondent entered a plea of guilty to grand larceny in the second degree in the Supreme Court, Westchester County, before the Honorable Richard Molea.
Judiciary Law § 90 (4) mandates that an attorney’s name be stricken from the roll of attorneys upon his or her conviction of a New York State felony.
Accordingly, the resignation proffered by the respondent is rejected and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, RJ, Florio, Ritter, Santucci and Goldstein, JJ, concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Richard H. Abelson, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Richard H. Abelson, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Richard H. Abelson, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
*129Ordered that if the respondent, Richard H. Abelson, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the resignation dated March 9, 2004, tendered by the respondent, Richard H. Abelson, is rejected in view of his automatic disbarment.